 WORTHINGTON PUMP AND MACHINERY CORPORATION189WE WILL NOTengage inany acts in any manner interfering withthe efforts of TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN ANDHELPERS,LOCAL UNIONNo. 144, A. F.. L., to negotiate for,orrepresent, the employees in thebargainingunit described above.MID-CONTINENT PETROLEUM CORPORATION,Employer.By ----------------------------------------------(Representative)(Title)Dated --------------------This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.WORTHINGTONPUMPAND MACHINERY CORPORATIONandINTERNA-TIONAL BROTHERHOOD OF FIREMEN,OILERS,HELPERS AND MAIN-'TENANCEMEN, LOCAL55, PETITIONER.Cases Nos.KC-2433 and2-RC-3198.May 19,1952Supplemental Decision and OrderOn February 28, 1951, the Board issued its Decision and Directionof Elections in the instant case, finding that the contract 1 between theEmployer and the United Steelworkers of America, CIO, and itsLocal No. 1833, herein referred to jointly as the Intervenors andseparately as the International Union and Local No. 1833, containedan unlawful union-security clause and therefore was not a bar to theproceedings.2 In so deciding, the Board found it unnecessary to passupon the other contractbar issuesinvolvedin the case.On March20,1951, the Board denied the motions of the Employer and the Inter-venors to reconsider its decision.On March 30, 1951, elections wereheld; the Petitioner obtained a majority of the valid votes cast in thetwo units found appropriate, one consisting of powerhouse employees,the other of yard service employees.As the result of court litigationinstituted thereafter by the Employer challenging the legality of theBoard's holding that the contract was not a bar; the Petitioner wasnot certi-ied.On December 31, 1951, the Board issued its decision inCharles A.Krause Milling Co.,holding that theWorthington Pmripdecision'The contract in question,dated June 15, 1950, was for a 2-year term,with a 60-dayautomatic renewal clause.2 93 NLRB 527.897 F. Supp. 656(D. C. S. D.N. Y.).' 97 NLRB 536.99 NLRB No. 24. 190DECISIONS OF NATIONAL LABOR RELATIONS BOARD "was erroneous to the extent that it had held that a union-securitycontract is not a bar unless it provides a 30-day grace period foremployees who were members of the union on the effective date ofthe contract.On January 22, 1952, the Board issued a notice toshow cause in the instant proceeding, affording all parties an oppor-tunity to show :why the Board should not reconsider its finding that the con-tract is not a bar in the light of[Krause Milling]and why itshould not take such action on the record in this proceeding, asmay be appropriate.On March 11, 1952, the Board's Executive Secretary informed theparties by letter that the notice to show cause embraced not onlyreconsideration of the Board's decision in the light of theKrauseMillingholding, but also "all other aspects of the contract bar issueraised and litigated in this proceeding."All parties filed replies.As the record, briefs, and replies to the notice to show cause adequatelypresent the issues involved, the requests for oral argument by thePetitioner and the Employer are hereby denied.Upon the entire record in this case, the briefs, and the replies tothe show cause notice, the Board makes the following supplementalfindings :1.The Petitioner opposes application of the rule inKrause Milling,on the ground that its certification is mandatory following the resultsof the elections.However, certification is not a ministerial act,and the Board may refuse to certify a successful union where, uponits own motion or other proper procedures, the legality of any stagein a representation proceeding is called into question.5As certifica-tion has not issued herein, the question concerning representation hasnot been finally determined and remains subject to reconsideration.In view of our express reversal inKrause Millingof the basis forthe original 1951 finding that the contract herein involved was notabar, failure now to reconsider our decision in the light of presentpolicy would serve to perpetuate an error.Accordingly, we shallapply theKrause Millingrule herein.The union-security clauseof the existing contract is therefore found to be valid, and the contracta bar to the two petitions herein on that ground.We must next ascertain whether the Petitioner's requests for recog-nition were timely made with respect to the execution date of thecontract.The history of bargaining between the Intervenors andthe Employer discloses that from 1942 contracts were entered intoby the "United Steelworkers of America, C. I. 0., on behalf of" Local5 SeeInland Empire District Council v. Millis,825 U.S. 698, 707;Warehouaemen'sUnion v.N. L. R. B.,12' F.2d 84,94, cert.den., 314 U.S. 674. WORTHINGTON PUMP AND MACHINERY CORPORATION191Union No. 1833.The contracts were signed by the president andsecretary-treasurer of the International Union, officials of Local UnionNo. 1833, and the director and the representative of District No. 2of the International Union.The constitution of the InternationalUnion provides that the International Union shall be the contractingparty in all collective bargaining agreements and that such agree-ments shall be signed by the International officers defined as thepresident, secretary-treasurer, and vice president.Beginning in April 1950 negotiations on the termsof a new con-tract were conducted for the Intervenors by the negotiating com-mittee of Local No. 1833 and a representative of the InternationalUnion assigned to District No. 2.An agreement incorporating thechanges made in the prior contract was initialled on June 13 by theemployer representative, Local Union No. 1833 officials, and the Inter-national Union representative, and was ratified by the employees ata union meeting.On June 14' copies of the contract were made andon June 15 the contract was formally' signed by the individuals whohad previously affixed their initials.Later the same afternoon, the'district director of the International Union added his 'signature tQthe contract and sent it to the headquarters of the International Uniortfor signature by the International Union officers. In accordance withpast practice, the Employer placed in effect the changes called for bythe new contract on June 15, the expiration date of the previous coiltract, without waiting for the signatures of the International Unionofficers.Sometime in June the contract was returned signed by theInternational Union president and secretary-treasurer.On June 14 the Petitioner made a telephonic request 'upon theEmployer for recognition on behalf of the powerhouse employees, andfiled its petition for this unit late in the afternoon of June 15.The Petitioner contends that no validly executed contract existeduntil signed by the International Union officers, and therefore thatits oral request of June 14, followed by the filing of a petition onJune 15, prevented the subsequent contract from being a bar.TheEmployer and the Intervenors maintain that'there' existedan agree-`ment on June 13 which was adequate to bar the petition.The Board has held that later execution of a formal instrumentdoes not impair the contractual validity of an informal but writtenand signed record of the entire understanding between the parties,and further, that the signatures may be adequately subscribed by theuse of initials."In the circumstances of this case, we find that onJune 13 there existed a written, signed document sufficiently compre-hensive to stabilize bargaining relations.The question arises whether,Super ServiceMotorFreight Co., Inc.,98 NLRB 444;Bemis Bros. Bag.Co., 97 NLRB 1. 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the absence of any requirement in the contract that to be validlyexecuted it had to be signed by International Union officers, the unionconstitution imposed such a requirement .7We think not.It is clear that in practice the parties regarded the signature of theInternational Union representative as sufficient to place the terms ofthe agreement in effect.Moreover, under the union constitution, aninternational representative is appointed by the president to aid incarrying out the affairs of the International Union, one of which is toparticipate at the local union level in the negotiation of bargainingcontracts to which the International Union is a party. It is apparenttherefore that a literal construction of the provisions of the unionconstitution in question would be inconsistent with the manner inwhich the Intervenors themselves construed these provisions.8 Inthese circumstances, we do not read the union constitution as denyingthe apparent authority of the International Union representative, asan agent of the president, to bind the International Union contrac-tually.'Furthermore, we are convinced that stability of bargainingrelations, an objective of contract bar rules, would be promoted byrefusing to permit such an agreement to be vulnerable to rival unionclaims during the delays inherent in obtaining the signatures of theinternational officers who were not present where the agreement wasnegotiated and signed by their agent.We conclude therefore that onJune 13 there existed a validly executed agreement, which precededthe oral request of the Petitioner on June 14 and consequently barredthe petition filed on June 15.3.The petition for yard service employees, which was not filed untilJuly 10, constituted a claim for a unit embracing classifications ofemployees substantially different from the employees sought in thefirst petition.The July 10 petition was therefore a new petition as towhich the contract of June 13 constituted a bar.'10Upon the basis of the foregoing findings and the entire record in thiscase, we conclude that the contract between the Intervenors and theEmployer barred the determination of representatives.We shalltherefore set aside the elections conducted on March 30, 1951.How-ever, in view of all the circumstances in these particular proceedings,including the original decision which was later reversed, the extendedcourt litigation, and the delays arising from our reconsideration, re-sulting in the inability of the Petitioner to establish its status as bar-gaining representative, the Board is of the opinion that equities exist"Cf.Filtration Engineers, Incorporated,98 NLRB 1210;ElectroMetallurgical Com-pany,72 NLRB 1791.SeeNew Jersey Oyster Planters and Packers Association, Inc.,98 NLRB 1187.New Jersey Oyster Planters and Packers Association, Inc., supra; cf. Avco Manu-facturing Corporation,97 NLRB 645."10Ameriean Suppliers, Incorporated,98 NLRB 692;Hyster Company,72 NLRB 937. BARBER MOTORS, INC.193in favor of the Petitioner which call for modification of the usualcontract bar rules in this case.Accordingly, although the April 15,1952, automatic renewal date of the agreement has passed, we dismissthe petitions herein without prejudice to the right of the Petitionerto file a new petition timely with respect to the June 15, 1952,expira-tiondate of the contract.OrderIT IS HEREBY ORDERED that the elections conducted on March 30,1951, be, and they hereby are, set aside and that the petitions filed.herein be, and they hereby are, dismissed without prejudice to theright of the Petitioner to file a new petition at any time before June15, 1952.BARBER MOTORS, INC., BENNETT YURICK BUICK, INC., B. W. BLAUSHILDMOTORS, IN c., BLAUSHILD MOTOR Co., BROADWAY BUICK SALES &SERVICE, INC., BROOKLYN CHEVROLET CO., BROWNLEE CHEVROLET,INC., TONY DITz PONTIAC, INC., DORNER CHEVROLET CO., DOWNTOWNCHEVROLET MOTORS, INC., FORD AND PAE NASH, INC., FRANKEL CHEV-ROLETCO.,GEIGER-SIRL,INC.,GROFF-TRIPP,INC.,GUTHERY-SCHREIBER CHEVROLET, INC., HEWITT CHEVROLET, INC., HIGHLANDOLDSMOBILE, INC., HIGH LEVEL MOTORS, INC., GEO. KEIPER,MERCURY,INC., KINSMAN SQUARE CHEVROLET, INC., AL LAMAN MOTORS, INC.,MEISEL MOTORS, METROPOLITAN BUICK, INC., MORRISON-BARNHARTMOTORS, INC., MURRAY OLDSAIOBILE CO., OHIO MOTORS CO., OLENMOTORS, INC., PACKARD CLEVELAND, INC., SNYDER-GRIEDER BUICKCo., TILLMAN MOTOR CO., KEITH WEIGLE MOTORS, INC., WEST PARKCHEVROLET, INC.,WEST SIDE PONTIAC, INC.andINTERNATIONALASSOCIATION OF MACHINISTS, DISTRICT No. 54, LODGE No. 1363, AFL,PETITIONERMICHAEL'S INC.'andINTERNATIONAL ASSOCIATION OF MACHINISTS,DISTRICTNo.54,LODGENo. 1363, AFL,PETITIONER.Cases Nos.8-RC-1570 and 8-RC-1-571.May 19, 1952Decision and Direction of ElectionsUnder petitions duly filed, separate hearings were held before HenryG. Gieser and David C. Finlay, hearing officers.The hearingofficers'1The name of the Employer appears as amended at the hearing.99 NLRB No. 33.